Citation Nr: 0938958	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  07-30 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for the residuals 
of an excision of osteochondroma, right tibia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to 
January 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 Regional Office (RO) 
in Indianapolis, Indiana rating decision, which denied the 
claim on appeal.

In November 2008, a local hearing was held before a Decision 
Review Officer at the Indianapolis, Indiana RO.  A transcript 
of that proceeding has been associated with the claims 
folder.

By a March 2009 determination, the Board denied the matter on 
appeal.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a July 2009 Order, the Court vacated the March 2009 
decision of the Board and remanded the matter for 
readjudication.  This issue is now before the Board once 
again for further consideration.

In the previous March 2009 decision, the Board denied the 
Veteran's claim on a de novo basis.  Upon further review, 
however, the Board finds the claim was previously denied in 
an unappealed October 1955 rating decision and, therefore, it 
is necessary by law to determine whether the claim may be 
reopened based on the submission of new and material 
evidence.  The December 2006 rating decision declined 
reopening the claim finding no new and material evidence had 
been submitted.  The subsequent August 2007 statement of the 
case (SOC), however, appears to have reopened the claim and 
denied it on the merits.  Regardless of the RO's actions, the 
Board is required to consider whether new and material 
evidence has been received warranting the reopening of the 
previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996);  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the Veteran's previously and finally 
denied claims).  Thus, the issue on appeal has been 
recharacterized as shown above.  Furthermore, as the claim is 
being reopened, the Board finds no prejudice in this 
recharacterization.


FINDINGS OF FACT

1.  An unappealed October 1955 rating decision denied service 
connection for a right knee disability, finding that the 
osteochondroma found in service had been treated and cured in 
service, with no evidence of residuals on separation 
 
2.  Evidence received since October 1955 raises a reasonable 
possibility of substantiating the Veteran's claim for a right 
knee disorder. 
 
3.  Clear and unmistakable evidence demonstrates that 
osteochondroma of the right tibia preexisted active duty and 
clear and unmistakable evidence demonstrates that the 
disability was not aggravated by service; and currently 
diagnosed degenerative osteoarthritis of the right knee is 
not shown to be otherwise related to a disease, injury, or 
event in service.


CONCLUSIONS OF LAW

1.  The October 1955 rating decision that denied the claim 
for entitlement to service connection for a right knee 
disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1100 (2008). 
 
2.  Evidence received since the October 1955 rating decision 
in relation to the Veteran's claim for entitlement to service 
connection for a right knee disability is new and material, 
and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 
5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2008). 
 
3.  A right knee disability was not incurred in or aggravated 
by service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306, 3.307, 3.309 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
'reasons or bases' requirement of 38 U.S.C. § 7104(d)(1).  A 
remand is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis has 
been undertaken with Fletcher in mind. 

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence submitted by or on behalf of the Veteran.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Department of 
Veteran's Affairs (VA) has met all statutory and regulatory 
notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the Veteran 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
request that the Veteran provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the Veteran provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless. 

VCAA letters dated in August 2006 and September 2007 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) 
(2008); Quartuccio, at 187.  The Veteran was advised that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  These letters informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.

For purposes of evaluating the Veteran's request to reopen 
his claim of entitlement to service connection, the Board 
observes that in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the Court held that with regard to matters that involve a 
request to reopen a previously denied claim for service 
connection based upon the receipt of new and material 
evidence, in addition to providing notice of the evidence and 
information that is necessary to establish entitlement to 
service connection, VA must first notify a claimant of the 
evidence and information that is necessary to reopen the 
claim.  To that end, the Court determined that in the context 
of a claim to reopen, the VCAA requires that VA must first 
review the bases for the prior denial of record, and then 
release a notice letter to the Veteran that explains the 
meaning of both "new" and "material" evidence, and also 
describes the particular type(s) of evidence necessary to 
substantiate any service connection elements that were found 
to be insufficiently shown at the time of the prior final VA 
denial.  Id. 
 
The September 2007 letter informed the Veteran that his claim 
had been previously denied, and that new and material 
evidence was needed to substantiate the claim to reopen and 
described what would constitute such new and material 
evidence.  The letter also specifically explained the basis 
of the prior denial on the merits, and directed the Veteran 
to submit any new and material evidence addressing the 
conclusion stated in the October 1955 rating decision that 
the Veteran's osteochondroma was treated and cured in service 
with no residuals indicated at separation.  This letter was 
fully compliant with the requirements set forth in Kent v. 
Nicholson.  Id.

The August 2006 and September 2007 letters explained to the 
Veteran how disability ratings and effective dates are 
determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See 38 C.F.R. § 3.159(c)(4).  The Board notes that the 
Veteran was provided a VA examination in August 2007, at 
which he was diagnosed with degenerative osteoarthritis and 
right tibial osteochondroma, surgical removal in November 
1952.  As will be discussed in greater detail below, the 
examiner reviewed the claims file, received a report of 
medical history from the Veteran, and conducted appropriate 
physical examinations, and, based on the foregoing, rendered 
an opinion as to etiology of the Veteran's current right 
tibia disability.  The Board finds this examination and 
opinion to be thorough and complete.  Therefore, this 
examination report and opinion is sufficient upon which to 
base a decision with regards to this claim.    

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

New and Material Evidence 

The Veteran claims he injured himself on the medial aspect of 
his right tibia in August 1951 during a mortar attack when he 
hit that area of the leg with the butt of his rifle.  Service 
treatment records show that Veteran was examined following 
complaints of knee pain, and found to have an osteochondroma 
of the right tibia, which was excised in August 1951.  The 
Veteran claims to have experienced pain continuously since 
the time of his initial injury.    
 
Rating actions are final and binding based on evidence on 
file at the time the Veteran is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2008).  The Veteran has one year from notification of a RO 
decision to initiate an appeal by filing a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 
2002); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2008).  

In an October 1955 rating decision, the RO denied service 
connection for osteochondroma.  As no correspondence was 
received from the Veteran within the appeal period perfecting 
his appeal with respect to the issue of entitlement to 
service connection for osteochondroma, therefore, the October 
1955 rating decision is final.  The Veteran now claims he did 
not submit a claim for entitlement to service connection for 
a right knee disability prior to the June 2006 claim on 
appeal.  However, the claims file includes a Veteran's 
Application for Compensation or Pension, signed by the 
Veteran and dated in September 1955, which claims included 
one for "residuals - surgery right knee - 9-52." 
 
At the time of the October 1955 decision, the record included 
service treatment records that included the Veteran's reports 
to medical personnel of a preexisting lump on his right leg 
near the knee, a diagnosis of exostosis of the right tibia, 
excision of the osteochondroma, and full recovery and return 
to full duty three (3) weeks after the surgery.   
 
Potentially relevant evidence received since the October 1955 
decision includes multiple statements from the Veteran, 
private and VA outpatient treatment records, an August 2007 
VA examination report, and transcripts from a November 2008 
RO hearing.     
 
Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened 
and allowed and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105 (West 2002).  Under 38 
U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective August 29, 2001.  The instant claim to reopen was 
filed after that date and the revised definition applies.  
Under the revised definition, "new evidence" means evidence 
not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 
 
When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992). 
 
Again, the Veteran claims he injured his right tibia in 
August 1951 when he fell and hit his leg with the stock of 
his rifle.  As noted, for evidence to be new and material in 
this matter, it would have to tend to show the Veteran's 
right tibia osteochondroma was not treated and cured, with no 
residuals noted at separation.  The Board finds the evidence 
received since the October 1955 decision does.

The Veteran has submitted multiple statements since October 
1955 to the effect that he experienced continuous pain in his 
right knee and leg following his August 1951 surgery.  
Moreover, the Veteran contends he sought treatment for his 
pain shortly after leaving service, although he concedes 
supporting medical records could not be obtained.  The claims 
file does not indicate these representations were of record 
at the time of the October 1955 rating decision.    

Presuming the credibility of the evidence for the sole 
purpose of determining whether the claim should be reopened, 
the Board concludes the Veteran's statements, at the very 
least, raises a reasonable possibility of substantiating the 
claim and constitutes new and material evidence sufficient to 
reopen the Veteran's claim. 

Having reopened the claim, the Board will now evaluate that 
claim on the merits.

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008). 
 
In order to establish service connection for a disability, 
there must be (1) medical evidence of the current disability; 
(2) medical, or in certain circumstances, lay evidence of the 
in-service incurrence of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Gutierrez v. 
Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 
12 Vet. App. 247, 253 (1999)).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

In order to rebut the presumption of soundness at service 
entry, there must be clear and unmistakable evidence showing 
that the disorder preexisted service and there must be clear 
and unmistakable evidence that the disorder was not 
aggravated by service.  The Veteran is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 
2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

However, where a preexisting disease or injury is noted on 
the entrance examination, section 1153 of the statute 
provides that "[a] preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease."  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306(a) (2008).  For Veterans who served during a period of 
war or after December 31, 1946, clear and unmistakable 
evidence is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service, and clear and unmistakable evidence 
includes medical facts and principles which may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  38 C.F.R. § 3.306(b) (2008).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition itself, as 
contrasted with mere symptoms, has worsened.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 
Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1). 
 
As noted above, the Veteran alleges his right knee disability 
was caused or aggravated by his military service due to a 
machine gun falling on his right knee during a mortar attack.  
The Veteran claims the machine gun strike caused or 
aggravated a right tibial osteochondroma (benign bone tumor), 
which in turn caused or aggravated his current right knee 
osteoarthritis.

The Veteran's January 1951 entrance examination does not note 
a preexisting right knee disorder and specifically noted no 
history of tumor, growth, cyst, or cancer.  Thus, the Veteran 
is presumed to have entered service in sound condition.  See 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  As noted, 
however, the presumption can be rebutted by clear and 
unmistakable evidence. 

In this case, the evidence of record clearly establishes the 
Veteran's right tibial osteochondroma preexisted his military 
service.  Specifically, the service treatment records include 
August 1951 records noting a lump on the medial right tibia 
with onset between 1946 and 1948.  The lump had been 
asymptomatic until the previous year following a football 
injury, after which there was noted growth and tenderness at 
the site of the exostosis.  The Veteran reported throbbing 
pain since arriving in Korea two (2) months previously.  
Based on the foregoing history provided by the Veteran and 
the results of physical examination, the in-service treatment 
provider diagnosed the Veteran with a benign exostosis of the 
right tibia.  

While the Veteran now claims to have been unaware of the 
osteochondroma prior to receiving treatment in service in 
August 1951; his recent statements to that affect clearly 
conflict with the history he provided while receiving 
treatment in service.  Even if it was presumed that he did 
fall and injure his knee in service, as the Veteran has 
recently asserted, the Board finds that the lay history and 
clinical findings from August 1951 and noted in his service 
treatment records indisputably show that the osteochondroma 
for which he received treatment in service existed prior to 
his active duty.  The Board, therefore, finds that there is 
clear and unmistakable evidence that the Veteran's right 
tibial osteochondroma preexisted service.  See Doran v. 
Brown, 6 Vet. App. 283, 286 (1994). 

The Board notes that the presumption of soundness on entrance 
cannot be overcome simply based on the representations of the 
Veteran during the entrance examination or thereafter.  See 
Miller v. West, 11 Vet. App. 345, 348 (1998) (holding that a 
veteran's self-report that he had previously suffered from 
"depression or excessive worry" prior to service was 
insufficient to rebut the presumption of soundness as was 
found in 38 U.S.C.A § 1111); see also Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  In this case, however, there is both 
clinical and lay evidence of the preexisting disorder.  
Specifically, the August 1951 initial diagnosis of exostosis 
was based on the Veteran's reported multi-year history of a 
lump on his leg, as well as physical examination.

As set forth in VAOPGCPREC 3-2003, the Board must also 
determine if there is clear and unmistakable evidence that 
the disorder was not aggravated during service.

In this regard, service treatment records suggest that not 
only was the Veteran's preexisting right tibial 
osteochondroma not aggravated by service, but that it was, in 
fact, ameliorated during service.  Specifically, these 
records reflect that the osteochondroma was removed in August 
1951.  Four (4) days after the surgery the Veteran complained 
of minor pain and two (2) weeks following surgery the Veteran 
also reported pain.  Three (3) weeks after the surgery the 
Veteran was described as asymptomatic and discharged to duty.  
Following the Veteran's return to duty in September 1951, the 
records indicate no other complaints of pain or other 
problems with his right knee region throughout the remaining 
three (3) years of active duty.  Indeed, a subsequent in-
service report of medical examination dated in November 1952 
refers to his having undergone removal of a calcium growth, 
but describes the disorder as now being "negative."  
Furthermore, the January 1954 Report of Medical Examination 
at discharge noted normal lower extremities.  Thus, the 
contemporary medical evidence indicates the Veteran was 
asymptomatic three (3) weeks following his surgery, that the 
right knee area problem was non-existent over one (1) year 
following the surgery, and that his right lower extremity was 
normal at the time of discharge.

The Veteran's own contemporary lay reports of his condition 
also support the medical conclusion that his right knee area 
problems were ameliorated by the August 1951 surgery.  
Significantly, near the time of separation, in the Report of 
Medical History completed in November 1954, the Veteran 
denied any history of "tricked" or locked knee; bone, 
joint, or other deformity; or arthritis or rheumatism.  He 
also specifically described his current condition as being in 
"very good health."

Furthermore, the most credible post-service medical and lay 
evidence of record also supports the conclusion that the 
Veteran's right knee area problems were not aggravated by his 
military service.  In June 2002 and December 2003, the 
Veteran was observed to have no problems walking and no limp 
was noted.  In a May 2006, the Veteran underwent an MRI in 
regard to complaints of knee pain.  It was noted that the 
Veteran had reported a history of knee surgery in 1955, but 
it was also noted that he could not recall the nature of the 
surgery.  The examiner found that the results of the MRI were 
suspicious for an underlying meniscus tear.  Significantly, 
during the course of follow-up treatment in July 2006, the 
Veteran reported current pain in the knee with onset of only 
six (6) months previous to the treatment date.  Furthermore, 
in August 2006 the Veteran reported playing multiple years of 
college football after service.  In addition, throughout this 
period, the Veteran's medial right tibia (that is, the 
location of the removed osteochondroma) has been consistently 
free from pain to palpation or other discernable problems on 
examination and x-rays confirm that the osteochondroma was 
removed and has not redeveloped.  

Moreover, in August 2007, the Veteran was afforded a VA 
examination for his right knee.  The examiner noted review of 
the claims file.  The examiner noted the Veteran's in-service 
surgical removal of the exostosis on the right tibia and that 
the Veteran subsequently returned to his unit and finished 
his period of military service.  Following service, the 
examiner noted documented complaints of pain in the right 
knee for only the past two (2) to three (3) years, although 
the examiner also specifically noted the Veteran's report of 
continuous pain since service.  Physical examination showed 
painful and limited flexion of the right knee and a limping 
gait on the right leg.  The examiner noted there was pain on 
palpation over the medial joint compartment of the right 
knee, but no pain on palpation of the location of the 
Veteran's excised right tibial osteochondroma.  X-rays showed 
degenerative osteoarthritis of the right knee and no bone 
tumor or erosion of the right tibia.  The examiner diagnosed 
a surgically removed right tibial osteochondroma, chronic 
pain in the right knee joint, and degenerative osteoarthritis 
of the right knee.  The examiner opined:

My opinion is that it is less likely as not that 
the patient's present degenerative osteoarthritis 
of the right knee joint is related on [sic] his 
right tibial osteochondroma.  There is no history 
of contusion or sprain of right knee.  The 
patient's pain in the right upper tibia and the 
knee joint is not related to the removal of right 
tibial osteochondroma - the x-ray is negative for 
any recurrent osteochondroma.

The Board finds the opinion expressed in the VA examination 
credible and probative.  Examination was based on a review of 
the claims file, interview of the Veteran, x-ray of the right 
knee, and physical testing.  Further, a complete and thorough 
rationale is provided for the opinion rendered.  The 
examiner's conclusion is fully explained and consistent with 
the credible evidence of record.

The Board finds, based on consideration of the VA examination 
report and opinion as a whole, that the examiner's opinion 
stated that the preexisting osteochondroma was not aggravated 
by service, nor was the Veteran's current right knee 
osteoarthritis either caused or aggravated by the Veteran's 
service, to include the surgically removed right tibial 
osteochondroma.  The Board observes the VA examiner noted the 
Veteran's current right knee osteoarthritis was less likely 
as not "related" to his in-service removal of the right 
tibial osteochondroma.  Moreover, the examiner opined, any 
current right tibial pain is "not related" to the removal 
of the right tibial osteochondroma.  Given the overall text 
of the VA examiner's opinion, including the in-service and 
post-service history discussed in the record and the 
rationale provided, the Board concludes the term "related" 
encompasses both "caused by" and "aggravated by."  As 
such, the VA examiner did discuss and conclude that the 
Veteran's right tibial osteochondroma neither caused or 
aggravated his current right knee problems.

Moreover, although the VA examiner used the term "less 
likely as not" when opining as to whether the Veteran's 
current right knee arthritis or right tibial pain is related 
to his right tibial osteochondroma, the Board looks to the 
comprehensive examination report, detailed discussion of the 
Veteran's in-service and post-service medical history, and 
the thorough rationale contained throughout the opinion in 
concluding that the examiner's opinion is unequivocal in its 
finding that the Veteran's right tibial osteochondroma did 
not cause or aggravate his current right knee arthritis or 
right tibial pain.  See Emenaker v. Peake, 551 F.3d 2332, 
1335 (Fed. Cir. 2008) (finding that the "least as likely as 
not" language was not fatal to the medical opinion as long 
as there was an adequate explanation of whether the opinion 
rises to the level of clear and unmistakable evidence despite 
the equivocal phrase). 

The Board notes that the only evidence of record suggesting 
aggravation is the Veteran's own lay contentions.  
Specifically, the Board will consider the Veteran's current 
assertions of continuity of symptomatology since injuring his 
knee during a mortar attack in Korea.  In Collette v. Brown, 
82 F.3d 389 (Fed. Cir. 1996), the United States Court of 
Appeals for the Federal Circuit held that under 38 U.S.C.A. § 
1154(b), a combat veteran's assertions of an event during 
combat are to be presumed if consistent with the time, place 
and circumstances of such service.  Section 1154(b) does not 
establish service connection for a combat veteran; it aids 
him by relaxing the adjudicative evidentiary requirements for 
determining what happened in service.

In this case, the Veteran has been awarded service connection 
for PTSD, but this was not granted based on a finding that he 
was exposed to combat during service.  Rather, it was found 
that the Veteran was exposed to injured and dying soldiers 
during his service.  However, the Veteran's DD-214 indicates 
a military occupational specialty (MOS) of Rifleman and the 
Veteran's awards include the Korean Service Medal with 3 
stars.  Given the Veteran's service in the Marines, his MOS 
of Rifleman, and his confirmed service in Korea with an 
infantry unit from approximately July 1951 until mid-August 
1951, the Board acknowledges that combat was possible.  As 
noted, the Veteran contends he injured his right knee region 
during an enemy mortar attack when he struck the 
osteochondroma with the stock of his rifle.  Given his 
possible exposure to combat, the Board believes that the 
Veteran's reports of his injury during combat and the 
subsequent symptomatology he experienced are encompassed 
under the presumption of 38 U.S.C.A. § 1154(b).

However, the Board also finds that his assertions in this 
regard are rebutted by clear and convincing evidence to the 
contrary.  Specifically, the Veteran's own report as to his 
history offered during the course of receiving treatment in 
service are in contradiction to his recent report of having 
sustained an injury in combat.  Indeed, in August 1951 the 
Veteran reported that since arriving in Korea two months 
previously he had experienced throbbing over the lump that 
was more marked at night.  This is the only attribution as to 
symptomatology during service and there is no mention of a 
single injury during an enemy mortar attack.  Instead, his 
report clearly suggests a much more gradual onset of 
symptomatology.  The Board finds his more contemporaneous 
statement as to the circumstances of the onset of 
symptomatology to be far more credible than those offered 
now.  

Furthermore, even from the time of the Veteran's first 
documented post-service complaints of pain in the right knee 
area, approximately five (5) decades after service, the 
records contradict the Veteran's assertions.  During the 
Veteran's November 2008 RO hearing, the Veteran reported 
daily constant right knee area pain beginning in service.  
However, the Board observes that, in July 2006, during the 
course of treatment, the Veteran reported a history of back 
pain for 30 years, but specifically indicated that his 
current pain in the knee had onset of only six (6) months 
previous to the treatment date.  In addition, the Board notes 
that in June 2002, December 2003, and August 2006, the 
Veteran was observed to have no problems walking and no limp 
was noted.  Also, despite the Veteran's assertions of over a 
five (5) decade history of daily constant pain at the level 
of 6 or 6.5 out of 10 and a limping gait of undetermined 
onset, during treatment for another condition not on appeal, 
in August 2006 the Veteran reported playing multiple years of 
college football after service.  The fact that the Veteran 
continued to engage in such strenuous physical activity 
following service strongly contradicts his current assertion 
of worsening knee problems since his in-service injury.

The Board finds the history reported in-service and post-
service during the course of receiving medical treatment to 
be far more credible than the history offered in support of a 
claim for benefits.  In fact, given how greatly the history 
offered by the Veteran both during and following service 
contradict the statements he has offered in support of this 
appeal, the Board finds that there is clear and convincing 
evidence of record so as to rebut the Veteran's report of 
having injured his knee during combat and having experiencing 
worsening symptoms thereafter.  

In summary, the credible and probative evidence of record 
clearly and unmistakably establishes that the Veteran's 
preexisting right tibial osteochondroma preexisted service 
and was not aggravated by service.  Furthermore, the 
preponderance of the evidence also shows that the Veteran's 
current right knee arthritis, diagnosed over five (5) decades 
after service, is not otherwise related to his military 
service.  As noted, the VA examiner found that such a 
relationship was unlikely, and no doctor has ever opined to 
the contrary.  Thus, the Board finds that the benefit of the 
doubt doctrine is not for application, and that the claim 
must be denied.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 
2001).




ORDER

Entitlement to service connection for the residuals of 
excision of osteochondroma, right tibia, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


